Citation Nr: 0026348	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to May 
1974.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Reno, Nevada.  The veteran now lives in Illinois and his 
claim is currently under the jurisdiction of the Chicago, 
Illinois Regional Office (RO).

The veteran's claim was previously remanded by the Board in 
March 1999.


REMAND

The veteran seeks service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  The RO notified the veteran in July 2000 that his 
appeal had been returned to the docket of the Board, and that 
his records were being transferred to the Board.  The record 
reflects that in September 2000 the veteran submitted 
additional medical evidence not previously of record 
regarding treatment for a psychiatric disability.  Additional 
pertinent evidence submitted within ninety days following 
certification and transfer of an appeal to the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless the benefit sought 
on appeal may be allowed without such referral or the veteran 
or representative expressly waives the procedural right to 
such a referral either in writing or in the record of the 
hearing on appeal.  38 C.F.R. § 20.1304 (1999).  The veteran 
has not waived his right to RO consideration of the new 
evidence.  Therefore, the veteran's claim must be remanded to 
the RO for review of the additional evidence.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

The RO should readjudicate the veteran's 
claim considering all the evidence of 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case which 
evaluates all the evidence submitted 
since the April 2000 supplemental 
statement of the case and be given an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 2 -


